 
 
I 
111th CONGRESS 1st Session 
H. R. 3233 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2009 
Mrs. Lummis (for herself and Mrs. Kirkpatrick of Arizona) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Congressional Budget and Impoundment Control Act of 1974 to limit the annual cost of appropriation earmarks and to make them more predictable, equitable, and transparent. 
 
 
1.Short titleThis Act may be cited as the Predictable, Equitable, and Transparent (PET) Project Act of 2009. 
2.Predictable and equitable earmarking 
(a)AllocationSection 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) is amended by adding at the end the following new paragraph: 
 
(6)Further division of amounts for appropriation earmarks 
(A)In the SenateIn the Senate, of the amount allocated to the Committee on Appropriations for the first fiscal year of the resolution, not more than one half of one percent shall be allocated solely to appropriation earmarks. Within that appropriation earmark allocation, each Senator shall be entitled to request of the committee not more than 1/100th of that amount. If a Senator makes no such request or requests less than is permitted under this subparagraph, then the unused amount shall be used to reduce the deficit. If the committee denies any request of a Senator such that his total amount of appropriation earmarks is less than his 1/100th share, then the chairman and ranking minority member of the committee shall provide the Senator written justification for the denial of the request signed by both the chairman and ranking minority member.  
(B)In the HouseIn the House of Representatives, of the amount allocated to the Committee on Appropriations for the first fiscal year of the resolution, not more than one half of one percent shall be allocated solely to appropriation earmarks. Within that appropriation earmark allocation, each Member, Delegate, and Resident Commissioner shall be entitled to request of the committee not more than 1/441 of that amount. If a Member, Delegate, or Resident Commissioner makes no such request or requests less than is permitted under this subparagraph, then the unused amount shall be used to reduce the deficit. If the committee denies any request of a Senator such that his total amount of appropriation earmarks is less than his 1/441 share, then the chairman of the committee shall provide the Member, Delegate, or Resident Commissioner written justification for the denial of the request signed by both the chairman and ranking minority member. 
(C)Point of orderIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, motion, or conference report providing new budget authority for appropriation earmarks if— 
(i)the enactment of that bill or resolution as reported; 
(ii)the adoption and enactment of that amendment; or 
(iii)the enactment of that bill or resolution in the form recommended in that conference report;would cause the level of total new budget authority or total outlays for appropriation earmarks, as adjusted, set forth in the applicable concurrent resolution on the budget for the first fiscal year to be exceeded or would cause the individual allocation of any Member, Delegate, Resident Commissioner, or Senator to be breached for that fiscal year.. 
(b)DefinitionSection 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding at the end the following new paragraph: 
 
(11)The term appropriation earmark has the meaning given to the term congressional earmark in clause 9 of rule XXI of the Rules of the House of Representatives. . 
3.Transparent earmarking 
(a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section: 
 
316.Transparent earmarking in the House of Representatives and the Senate 
(a) 
(1)In the House of Representatives, a Member, Delegate, or Resident Commissioner who requests an appropriation earmark shall, within 5 legislative days after making such request— 
(A)include the amount requested, the project name, and a project description of the matter that is the subject of that appropriation earmark, and submit such information to the Clerk for posting on the website of the Clerk; and  
(B)insert in the Congressional Record a written statement— 
(i)including the amount requested, the project name, and a project description of the matter that is the subject of that appropriation earmark; and 
(ii)certifying that neither the Member, Delegate, or Resident Commissioner nor any family member (as defined in clause 15 of rule XXIII of the Rules of the House of Representatives) of that Member, Delegate, or Resident Commissioner has any financial interest in the appropriation earmark. 
(2)The website of the Clerk of the House of Representatives shall include an up-to-date, comprehensive and searchable database that is downloadable, sortable, and comprised of all requests for appropriation earmarks transmitted to the Clerk for the current fiscal year and the budget year pursuant to subsection (a).  
(b) 
(1)In the Senate, a Senator who requests an appropriation earmark shall, within 5 legislative days after making such request— 
(A)include the amount requested, the project name, and a project description of the matter that is the subject of that appropriation earmark, and submit such information to the Clerk for posting on the website of the Clerk; and  
(B)insert in the Congressional Record a written statement— 
(i)including the amount requested, the project name, and a project description of the matter that is the subject of that appropriation earmark; and 
(ii)certifying that neither the Senator nor any family member (as used in rule XXXV of the Standing Rules of the Senate) of that Senator has any financial interest in the appropriation earmark. 
(2)The website of the Clerk of the Senate shall include an up-to-date, comprehensive and searchable database that is downloadable and sortable and comprised of all requests for appropriation earmarks transmitted to the Clerk for the current fiscal year and the budget year pursuant to subsection (a).  . 
(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item: 
 
 
Sec. 316. Transparent earmarking in the House of Representatives and the Senate.. 
4.House and Senate rules amendments respecting earmarks in conference reports 
(a)In the House of RepresentativesParagraph (b) of clause 9 of rule XXI of the Rules of the House of Representatives is amended to read as follows: 
 
(b)It shall not be in order to consider a conference report to accompany a regular general appropriation bill if that bill or the accompanying joint explanatory statement contains any congressional earmark that was not committed to the conference committee by either House nor in a report of a committee of either House on such bill or on a companion measure.. 
(b)In the Senate[Language to be inserted.] 
5.Rulemaking PowerThis Act is enacted by the Congress— 
(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and 
(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.  
 
